Name: Commission Regulation (EEC) No 1025/77 of 17 May 1977 specifying, for purposes of Article 6 (2) of Council Regulation (EEC) No 803/68 on the valuation of goods for customs purposes, the place of introduction for goods carried by sea
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 5 . 77 Official' Journal of the European Communities No L 124/ 5 COMMISSION REGULATION (EEC) No 1025/77 of 17 May 1977 specifying , for purposes of Article 6 (2) of Council Regulation (EEC) No 803/68 on the valuation of goods for customs purposes , the place of introduction for goods carried by sea territory of the Community is to be taken into consid ­ eration in determining the customs value of goods imported from third countries , and rules similar to those provided by Regulation (EEC) No 1150/70 should therefore be established for goods which are introduced into the customs territory of the Commu ­ nity and carried by sea to a destination in another part of that territory after passing through a part of the customs territory of the Community ; whereas this rule should apply only in the case of direct carriage by a normal route ; Whereas , if that is not the case , the value for customs purposes shall be determined by reference to the last place of introduction into the customs territory of the Community ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Valuation Committee , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 803/68 of 27 June 1968 on the valuation of goods for customs purposes ('), as last amended by Regulation (EEC) No 1735/75 (2 ), and in particular Article 6 (2) thereof, Whereas Article 6 ( 1 ) of Regulation (EEC) No 803/68 specifies, for goods carried by sea , the place of intro ­ duction into the customs territory of the Community for the purposes of Article 1 (2) (b) of the said Regula ­ tion ; Whereas Article 6 (2) of that Regulation as amended by Regulation (EEC) No 1028/75 ( 3 ), provides that in respect of goods introduced into the customs territory of the Community, and then carried by sea to a desti ­ nation in another part of that territory after passing through a part of the customs territory of the Commu ­ nity, the place of introduction into the customs terri ­ tory of the Community to be taken into consideration shall be determined in accordance with the procedure laid down in Article 17 ; whereas goods which are unloaded or transhipped may also be regarded as passing through a part of the customs territory of the Community ; Whereas Commission Regulation (EEC) No 11 50/70 (4 ), as amended by Regulation (EEC) No 1 490/75 (5 ), provides that the value for customs purposes of goods which are introduced into the customs territory of the Community and carried direct to a destination in another part of that territory through the territories of Austria , Switzerland or the German Democratic Republic by one of the usual routes shall be determined by reference to the first place of inroduction into the customs territory ; Whereas, pursuant to Council Regulation (EEC) No 1496/68 (6), as last amended by Regulation ( EEC) No 3456/73 ( 7) from 1 July 1977 the enlarged customs HAS ADOPTED THIS REGULATION : Artide 1 The value for customs purposes of goods introduced into the customs territory of the Community and then carried to a destination in another part of that territory by sea after passing through a part of the customs terri ­ tory of the Community shall be determined by refer ­ ence to the first place of introduction into the customs territory of the Community, on condition that the goods are carried direct by one of the usual routes to the destination . Artidt 2 Where the condition laid down in Article 1 is not satisfied , the value for customs purposes shall be deter ­ mined by reference to the last place of introduction into the customs territory of the Community. (') OJ No L 148 , 28 . 6 . 1968 , p . 6 . ( 2 ) OJ No L 183 , 14 . 7 . 1 97.5 , p . 1 . ( 3 ) OJ No L 102, 22 . 4 . 1975 , p . I. ( «) OJ No L 134, 19 . 6 . 1970 , p . 33 . ( 5 ) OJ No L 151 , 12 . 6 . 1975 , p . 7 . ( b ) OJ No L 238 , 28 . 9 . 1968 , p . I. ( 7 ) OJ No L 356 , 27 . 12 . 1973 , p . I. Artidc 3 This Regulation shall enter into force on 1 July 1977 . No L 124/6 Official Journal of the European Communities 18 . 5 . 77 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1977 . For the Commission Etienne DAVIGNON Member of the Commission